DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 04/05/2021, with respect to claims1-7, have been fully considered and are persuasive.  Therefore, the objection of claims 1-7 and rejection of claims 1-7 under 35 U.S.C. § 112(b), 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) WANG et al., US 20180183798, and previously disclosed prior art reference(s) SONG, PATTON and TANIGUCHI. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
an accumulation of posts in an SNS server
The claim(s) has/have been interpreted as best understood by the Examiner.
4.	The dependent claims 2-4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al., US 2016/0323233, herein further known as Song in view of WANG et al., US 20180183798, herein further known as Wang.	
Regarding claim 1 and 5, Song discloses a traffic information providing system and method (paragraph 39, the intelligent traffic system supports communication between vehicles 3 and communication between the vehicles 3 and infrastructure so that traffic information is shared between the vehicles, see also at least FIG. 1) comprising processor circuitry (paragraph 69-75, the processor (i.e. processor circuitry) may control the operations of the social network server 10, see also at least FIG. 4), the processor circuitry configured to: extract a post including traffic information from among posts accumulated in a social network service (SNS) server; (paragraph 81-82, the social network server receives traffic data, including a user definition event (i.e. traffic event) from the first traffic information association apparatus, and posts the received traffic data on the first social network service area of the first friend group ; location information of the poster (paragraph 79, social network server according to the present embodiment receives location information (i.e. location information requesting section), navigation information or a combination of them from the traffic information association apparatuses of a plurality of vehicles (S51) (e.g. 20, 20a, 20b), see also at least FIG. 1 and FIG. 5) ; a location information obtaining section configured to obtain the location information of posters transmitted from the first in-vehicle unit in response to a request from the location information requesting section; a location information setting section configured to associate the location information of the poster obtained by processor circuitry with the traffic information included in the post (paragraph 41, the social network server 10 mines traffic information obtained from the message (a text message, a multimedia message and so on) of the mobile device of a user who uses the social network service of the social network server and has got in a moving vehicle i.e. location information obtaining section), and provides customized traffic data to each of a plurality of friend groups according to the locations (i.e. location information setting section) or destinations of vehicles, AND paragraph 51, social network server 10 generates a real-time friend group based on the location of the vehicle of a user who uses the social network service); and to deliver the traffic information, with which the location information of the poster is associated by the processor circuity, either to the first in-vehicle unit or a second in-vehicle unit different from the first in- vehicle unit (paragraph 51, social network server 10 provides customized traffic information to the vehicles within the friend group through the social network service).
request from a first in-vehicle unit associated with a poster of the post is extracted by the processor circuitry.
Wang teaches a system and method wherein a request from a first in-vehicle unit associated with a poster of the post is extracted by the processor circuitry (paragraph 32-33, a client device 108 may transmit a network request (i.e. request from a first in-vehicle unit associated with a poster) for content to the traffic service request handler 104 (i.e. processor circuitry) via the network 106, and the traffic service request handler 104 may instruct the content server 116 to probe the content sources 112 for the requested content corresponding to a website hosted by an entity, whether an individual, a business, or an organization such as a social network, see also at least FIG. 1).
Therefore, from the teaching of Wang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song to include a request from a first in-vehicle unit associated with a poster of the post is extracted by the processor circuitry in order to provide an improved solution for classifying network requests.
Regarding claim 3, Song discloses all elements of claim 1 above.
Song discloses further a traffic system wherein the first in-vehicle unit and the second in-vehicle unit are mounted in different vehicles 
Regarding claim 6, Song discloses a non-transitory computer readable memory medium storing a program (paragraph, 69-75, social network server 10 including message transmission unit 15 may be implemented as at least one process of the social network server for providing a social network service based on traffic information by performing a program or application stored in memory, see at least FIG. 4)  that causes processor circuitry to perform a traffic information providing process of providing traffic information (paragraph 39, the intelligent traffic system supports communication between vehicles 3 and communication between the vehicles 3 and infrastructure so that traffic information is shared between the vehicles, see also at least FIG. 1), wherein the traffic information providing process comprises: extracting a post including traffic information from posts accumulated in a social networking service (SNS) server (paragraph 81-82, the social network server receives traffic data, including a user definition event (i.e. traffic event) from the first traffic information association apparatus, and posts the received traffic data on the first social network service area of the first friend group (S53) (i.e. posts accumulated in an SNS server), the social network server may send the traffic data (i.e. post extracting) to the traffic information association apparatus of the friend group (e.g. 20, 20a, 20b), see also at least FIG. 1 and FIG. 5); associating a first in-vehicle unit with a poster of the extracted post (paragraph 60, social network server 10 may send friend group information, including a friend list (i.e. associating with a poster) belonging to a first SNS area, to the first traffic information association apparatus 20 operating in the first vehicle (i.e. first in-vehicle unit); requesting location information of the poster from the first in-vehicle unit, obtaining the location information about the poster transmitted from the first in-vehicle unit in response to the request for the location information of the poster; associating the obtained location information of the poster with the traffic information included in the post  (paragraph 79, social network server according to the present embodiment receives location information (i.e. location information requesting section), navigation information or a combination of them from the traffic information association apparatuses of a plurality of vehicles (S51) (e.g. 20, 20a, 20b), see also at least FIG. 1 and FIG. 5); and delivering the traffic information, with which the location information of the poster is associated, either to the first in-vehicle unit or a second in-vehicle unit different from the first in-vehicle unit (paragraph 51, social network server 10 provides customized traffic information to the vehicles within the friend group through the social network service).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SONG in view of PATTON et al., US 20160034712, herein further known as Patton.
Regarding claim 2,  Song discloses all elements of claim 1 above.
However, Song does not explicitly disclose a system wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with a same geographic location is greater than or equal to a predetermined threshold value.
Yamada teaches a system wherein the processor circuitry is configured to deliver the traffic information included in the post either to the first in-vehicle unit or the second in-vehicle unit based on verification of a condition that a number of posts associated with a same geographic location is greater than or equal to a predetermined threshold value (paragraph 30, method can additionally be used with a set of secondary information (e.g. traffic information), AND paragraph 55, secondary complaint posts (i.e. traffic information) are preferably substantially similar to the first complaint post (e.g., share common parameter values, .
Therefore, from the teaching of Patton it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song to include posts associated with the same point is greater than or equal to a predetermined threshold value in order to validate real-time event detection based on content generated on social networking systems.
Regarding claim 7, the combination of Song and Patton disclose all elements of claim 2 above.
Song discloses further a system wherein the posts associated with the same geographic location are posted by different posters (paragraph 13, a method and system for providing a social network service based on traffic information, wherein a friend group (i.e. different posters) of a social network service is dynamically generated based on the current location (i.e. same geographic location)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SONG in view of TANIGUCHI, US 20160253848, herein further known as Taniguchi.
Regarding claim 4, Song discloses all elements of claim 1 above including identifying the first in-vehicle unit that is a source of transmission of the location information of the poster (paragraph 79, social network server according to the present embodiment receives location information (i.e. location information requesting section), navigation information or a combination of them from the traffic information association apparatuses of a plurality of vehicles (S51) (e.g. 20, 20a, 20b).
further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID.
Tanaguchi teaches a system further comprising a memory circuitry configured to store a user identification (ID) of an SNS of the SNS server and a vehicle ID while associating the IDs with each other, and wherein the processor circuitry is configured to, based on the user ID related to the poster of the post extracted by the post extracting section, read out a corresponding vehicle ID by referring to the memory circuitry, and based on the read out vehicle ID identifying the first in-vehicle unit that is a source of transmission of the location information of the poster, (paragraph 73, database 135 connected to social network service server 130 stores personal information on users who have the user terminals 200 (e.g., device-specific information, name, phone number, credit card information, email address, residential address, age, sex, user ID, user photos, driver photos, vehicle information (i.e. vehicle ID), and so forth), assessment information on users who have the user terminals 200 and the vehicle 300, road map information, traffic jam information, and so forth. The individual items included in the personal information on the users of the user terminals 200 are stored in association with one another).
Therefore, from the teaching of Taniguchi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song to include a memory section 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669